SCHWAB, C.J.
Defendant was convicted of illegal possession of narcotics. OKS 474.020. He appeals on the ground that possession was not proved.
Defendant was a tenant in a house which the police entered pursuant to a search warrant. At that time the defendant and four others were in the house. The police found heroin, items used to process heroin, including an adulterant which is used for that purpose, and some heroin which had been “cut” with the adulterant. There was testimony that earlier the same day defendant bought two bottles of the adulterant. Even if this had been the only evidence, it was sufficient to make a jury question. However, there was more.
At the time he was arrested, defendant had just emerged from a bedroom in which the heroin-processing equipment was found. Further, the defendant testified that he was elsewhere at the time he was supposed to have purchased the adulterant — testimony which was disproved by his own alibi witness. The “mere presence” cases relied upon by defendant, i.e., State v. Chandler, 2 Or App 107, 467 P2d 127 (1970), and State v. Oare, 249 Or 597, 439 P2d 885 (1968), are not applicable here. The facts here are more analogous to State v. Williams, 253 Or 646, 456 P2d 489 (1969), and State v. Henry, 249 Or 287, 288-89, 437 P2d 851 (1968).
Affirmed.